DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 01 March 2021 has been considered and entered. Accordingly, claims 1-19 are original; claims 20-22 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 01 March 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 April 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
Specifically, paragraphs [0080]; [00123]; [00157]; [00244]; [00276]; [00280]; [00288]; [00310]; and [00476]; all contain references to websites in an attempt to refer to contents of the sites they point to, and each contain prefixes such as http:// or https:// which can potentially be browser executable. The prefixes should be removed.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Additionally, the attempt to incorporate subject matter into this application by reference to the following are ineffective because they attempt to incorporate by reference nonessential material by hyperlink (See MPEP §608.01(p) and 37 CFR 1.57(e)):
[00123]; “See http://en.wikipedia.org/wiki/K-meansclustering (visited 29 April 2015) and http://en.wikipedia.org/wiki/K-medoids (visited 29 April 2015), both incorporated by reference herein”
[00157]; “Alternatively  a so-called "online learning  algorithm" may be implemented (http://en.wikipedia.org/wiki/Onlinemachine learning, visited 29 April 2015) or a so-called "multi-armed bandit" learning   algorithm  (http://en.wikipedia.org/wiki/Multi-armedbandit, visited 29 April 2015), either of which 
[00276]; “see https://en.wikipedia.org/wiki/Thompsonsampling, incorporated herein by reference,”
[00280]; “where the weighting w is always 1 can be found at https://en.wikipedia.org/wiki/K-medoids, previously incorporated herein by reference”
 [00280]; “(e.g.,                 see                   https://cran.r- project.org/web/packages/WeightedCluster/WeightedCluster.pdf,  incorporated  herein  by reference”
[00288]; “(see https://en.wikipedia.org/wiki/MarkovchainMonte_Carlo, visited  March  7, 2016  and incorporated herein by reference)”
[00288]; “(https://en.wikipedia.org/wiki/Metropolis%E2%80%93Hastingsalgorithm, visited March 7, 2016 and incorporated herein by reference)”
[00130]; “(https://en.wikipedia.org/wiki/Randomprojection, visited March 7, 2016 and incorporated herein by reference)”
Applicant is advised to amend the specification to refer to the corresponding references completely in the same manner as cited in the IDS, sans the prefixes https:// or http:// as discussed above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the claim recites “wherein all Mk are equal and all Pk are equal.” Mk	 and P-k are each referred to in parent claim 1 as an integer representing a count of documents. Thus, there is only one Mk (i.e. a number) and one Pk  --(i.e. another number). Thus, it is unclear how all of a single number is “equal”. 
Furthermore, assuming the intent is to indicate that the set of all Mk documents are “equal” and similarly that the set of all Pk documents are “equal”, it is not clear what “equal” means in this context. A set of documents can be considered “equal” in a variety of different ways. E.g. equal size, same content, equal distant from the medoid, etc. Accordingly, the term “equal” is a relative term which can be interpreted in varying ways depending on the reader. As such, the term “equal” renders the scope of the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10-12, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy (WO 2015/173647 A1) in view of Lai et al. (Variance enhanced K-medoid clustering, Expert Systems with Applications, Volume 38, Issue 1, 2011, Pages 764-775, ISSN 0957-4174, https://doi.org/10.1016/j.eswa.2010.07.030. (https://www.sciencedirect.com/science/article/pii/S0957417410006470)), hereinafter Lai, of Jing et al. (US 7,644,373 B2), hereinafter Jing.

As to claim 1, Duffy discloses a method for user identification of a desired document, comprising:
providing, accessibly to a computer system, a database identifying (i) a catalog of documents in an embedding space and (ii) a distance between each pair of the documents in (Abstract; [00207], Lines 6-10);
a clustering step of a computer system forming K>1 clusters of documents of the documents in the embedding space, such that each document of the catalog is included in a cluster of the K clusters ([0087]; [00211]);
a medoid locating step of locating a medoid document for each of the clusters ([0087]; [00212], Mediods are located as part of k-mediods clustering.);
adjusting a boundary of each of the clusters in dependence on the located medoid document of the respective cluster ([0087], An inherent part of k-medoids clustering is adjusting and determining the boundaries of clusters for each medoid located. As part of the algorithm, medoids are first set (i.e. initially adjusted) to determine initial clusters and changed to determine the lowest cost, and in doing so further adjusts the boundaries of the clusters based on the changed medoids when doing so. See for support incorporated by reference document by both Duffy and Instant Application (“k-Medoids,” Wikipedia, http://en.wikipedia.org/wiki/K-means clustering [obtained from US Patent Application No. 14/494,364 IDS filed 04/29/2015], accessed 29 April 2015, 7 pages), hereinafter k-Medoids, Pg. 2, step 1, Fig. 1.2 and Pg. 4, step 2, Fig. 1.3, where the boundaries for clusters c1 and O’ have been adjusted based on identified medoids as part of the k-medoid algorithm.; See also evidence of boundary adjustment on medoid in conventional k-medoid clustering in (Lai));
a representative selection step of selecting Mk>1 representative documents from each k'th one of the clusters ([0087]).
k representative documents of a corresponding one of the clusters ([0084]; [0087], A set of discriminating results is presented toward the user. The set of discriminating results can be formed by selecting, and thus presenting, the medoid of each cluster resulting from k-medoid clustering. Thus, by presenting the representative documents of each cluster, K groupings of documents are presented identifying the representative documents since those are what are shown.).
Although Duffy inherently discloses adjusting a boundary of each of the clusters in dependence on the located medoid document of the respective cluster; Lai also discloses 
a clustering step of a computer system forming K>1 clusters of documents of the documents in the embedding space, such that each document of the catalog is included in a cluster of the K clusters (Pg. 764, Right Col. Lines 58-61; Pg. 765, Left Col Lines 1-17, Right Col. Lines 45-63; Pg. 766, Left Col. Lines 1-6, As part of the standard k-medoid clustering technique, each document, e.g. a picture in Lai, is represented as a data point p in the data set P, and each are assigned to a cluster via the iterative k-medoid clustering technique.);
a medoid locating step of locating a medoid document for each of the clusters (Pg. 765, Right Col. Lines 59-63; Pg. 766 Left Col. Lines 1-4, the mediod among the data points in the same cluster is computed, i.e. located.);
adjusting a boundary of each of the clusters in dependence on the located medoid document of the respective cluster (Pg. 765, Left Col. Lines 6-8; Pg. 769, Right Col. Lines 36-49; Pg. 770, Left Col. Lines 1-33, The decision boundaries of each cluster is determined and adjusted over iterations.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Duffy with the teachings of Lai by modifying Duffy such that the k-medoid clustering performed by Duffy is substituted with the variance enhanced k-medoid clustering described by Lai (Abstract), and to further modify the user interface of Lai to display the representative documents of Duffy in clusters as done in Lai. Since both references utilize k-medoid clustering to generate clusters of documents, substituting the variance enhanced k-medoid clustering of Lai would achieve the expected result of generating clusters to be used by Duffy without undue experimentation and with a reasonable expectation of success. Furthermore, motivations for doing so would have been to improve on conventional k-medoid clustering of Duffy by automatically generating the clusters instead of pre-assigning a set number of required clusters as traditionally done (Lai, Pg. 766, Left Col. Lines) while also improving cluster boundaries by taking into consideration variance values (Lai, Pg. 766, Right Col. Lines 29-36), and also to improve user identification of presented images by allowing the user to see representative images along with the clusters they correspond to (Lai, Pg. 770, Right Col. Lines 8-12; Pg. 773, Right Col. Lines 1-22) to better ensure the user can select a discriminating subset of results meeting their needs (Duffy, [0084], Lines 4-6; [0087], Lines 1-4).
Duffy, as previously modified with Lai, does not specifically a document presentation step of, in response to user selection of one of the groupings, identifying, for dynamic display k>0 of documents of the cluster which corresponds to the selected grouping.
Although Duffy does disclose a document presentation step of, in response to user selection of one of the groupings, identifying, for dynamic display toward the user, more documents like the one selected (Duffy, [0084]; [0101]).
However, Jing discloses a cluster presentation step of identifying for dynamic display toward the user, K groupings of documents, wherein each of the groupings identifies selected representative documents of a corresponding one of the clusters (Figs. 5-6 and 11; Col. 5, Line 64-Col. 6, Line 19); and
 a document presentation step of, in response to user selection of one of the groupings, identifying, for dynamic display toward the user, a predetermined number Pk>0 of documents of the cluster which corresponds to the selected grouping (Figs. 5, 6, and 15; Col. 4, Lines 4-14; Col. 5, Line 64-Col. 6, Line 19; User selection of a cluster can result in generation of a thumbnail list displaying a predetermined number of selectable documents from the cluster, e.g. 30 highest relevant images.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Duffy, as previously modified with Lai, with the teachings of Jing by modifying Duffy such that a user presented the K groupings in Duffy can at least optionally select, e.g. via right-click lick Jing, the cluster to view and optionally select a predetermined number of top documents in the cluster corresponding to the selected representative cluster document presented in Duffy. The motivation for doing so would have been to improve the search results of Duffy by enable the user to better refine (Jing, Col. 3, Lines 65-67; Duffy, [0084]; [00101]; [00102]).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Duffy, as previously modified with Lai and Jing, discloses wherein the clustering step depends, for each j'th one of the clusters, on a respective predetermined anchor document of the documents in the embedding space (Duffy, [0087], E.g. the initially selected mediods of k-medoid clustering (again, see step 1 on page 2 of incorporated by reference “k-medoids”); Lai, Pg. 765, Right Col. Lines 57-59, i.e. a current step of cluster centers in step 1 of the K-medoid cluster algorithm are used as anchors in determining members of the clusters.), and wherein the method further comprises stabilizing steps of:
after the medoid locating step of locating a medoid document for the j'th cluster, repeating the clustering step for the j'th cluster using the medoid document located for the j'th cluster as the anchor document (Duffy, [0087] (see “k-medoids” Pg. 1 algorithm of repeating steps 2-4); Lai, Pg. 765, Right Col. Lines 47-Pg. 766 Left Col. Line 19; Pg. 766 Right Col. Lines 6-21; K-medoid clustering includes selecting a mediod as an anchor document for each cluster, e.g. including the j’th cluster, to compare to each other document in the set to determine dis-similarity distances to establish membership of each cluster.); and
repeating the medoid locating step for the j'th cluster (Duffy, [0087] (see “k-medoids” Pg. 1 algorithm of repeating steps 2-4); Lai, Pg. 765, Right Col. Line 57-Pg. 766 Left Col. Line 19; Pg. 766 Right Col. Lines 6-21; Pg. 770, Fig. 10, K-medoid clustering is repeated by locating different medoids and re-determining similarity distances until a best medoid is found for each cluster.). 
The reasons and motivations for combining the teachings of Duffy, Lai, and Jing, are the same as previously set forth with respect to claim 1 above.

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Duffy, as previously modified with Lai and Jing, discloses iterating the stabilizing steps with respect to the j'th cluster until a predefined convergence criterion is met (Duffy, [0087] (see “k-medoids” Pg. 1 algorithm of repeating steps 2-4); Lai, Pg. 765, Right Col. Line 57-Pg. 766 Left Col. Line 19; Pg. 766 Right Col. Lines 6-21; Pg. 770, Fig. 10, Left Col. Lines 23-47; K-medoid clustering is repeated by locating different medoids and re-determining similarity distances until a best medoid is found. E.g. until there is no change in the medoid for the standard k-medoid portions, and additionally until a threshold is met in the variance enhanced K-medoid clustering of Lai.).  
The reasons and motivations for combining the teachings of Duffy, Lai, and Jing, are the same as previously set forth with respect to claim 2 above.


As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Duffy, as previously modified with Lai and Jing, discloses wherein the medoid locating step of locating the medoid document for each of the clusters comprises, for each particular cluster:
determining, for each respective document of the particular cluster, a sum of distances between (i) the respective document and (ii) each of the other documents of the particular cluster (Duffy, [0087] (see “k-medoids” Pg. 1 ¶3, “minimizes a sum of pairwise dissimilarities instead of a sum of squared Euclidean distances”; Pg. 4 Lines 1-3 with respect to “Total cost”; Lai, Pg. 765, Left Col. Lines 1-5 and 38-48; e.g. “the medoid of P is the point pm with the smallest sum of distance from pm to all the other points pi in P.”); and
identifying the medoid document of the particular cluster as the document of the particular cluster having the smallest sum of determined distances of all of the documents of the particular cluster (Duffy, [0087] (see “k-medoids” Pg. 1 ¶3, “minimizes a sum of pairwise dissimilarities instead of a sum of squared Euclidean distances”; Pg. 4 Lines 1-3 with respect to “Total cost”; Lai, Pg. 765, Left Col. Lines 1-5 and 38-48; e.g. “the medoid of P is the point pm with the smallest sum of distance from pm to all the other points pi in P.” A sum of distances is determined to identify a medoid document having the smallest sum of distances.).
The reasons and motivations for combining the teachings of Duffy, Lai, and Jing, are the same as previously set forth with respect to claim 1 above.


As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Duffy, as previously modified with Lai and Jing, does not disclose wherein for each cluster k, Mk is determined in dependence on a computing platform on which the Pk documents are identified for dynamic display toward the user (Duffy, Fig. 9; [0035]; [0084]; [00204]; Jing, Figs. 5, 6, and 15; Col. 4, Lines 4-14; The claim does not state how Mk is dependent on the computing platform. Accordingly, as previously combined, Mk is determined by accessing the Pk documents, which are stored, accessed, and identified by the system of Duffy. The M-k is determined depending on the system of Duffy which is the computing platform on which the Pk documents are identified for dynamic display toward the user as claimed.).
The reasons and motivations for combining the teachings of Duffy, Lai, and Jing, are the same as previously set forth with respect to claim 1 above.

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Duffy, as previously modified with Lai and Jing, does not explicitly disclose wherein all Mk- are equal and all Pk are equal.
However, Jing allows for the number set for the highest relevant images to be displayed as mini-thumbnail images (corresponding to Pk) when a cluster of images displaying representative images (i.e. corresponding to Mk) is selected, can be any number (i.e. the number 30 is recited as exemplary) (Jing, Figs. 5, 6, and 15; Col. 4, Lines 4-14; Col. 5, Line 64-Col. 6, Line 19; User selection of a cluster can result in generation of a thumbnail list displaying a predetermined number of selectable documents from the cluster, e.g. 30 highest relevant images.).
k and Pk are equal. Such a decision is mere user and/or design preference and thus adjusting the numbers to any desired value, including such that all Mk and Pk are equal is an obvious variation of the highest relevant 30 as disclosed by example in Jing.

As to claim 10, the claim is rejected for the same reasons as claim 1 above. In addition, Duffy, as previously modified with Lai and Jing, discloses receiving user feedback for one or more of the Pk documents identified for dynamic display toward the user, wherein the user feedback indicates that the user likes one or more documents of the Pk documents and that the user dislikes one or more other documents of the Pk documents (Duffy, [0084]; [00101]; [00102], I.e. relative user feedback can be received for each displayed document to indicate whether the user likes and wants to see more like the document and also to see those less like a current result, i.e. dislikes.).


As to claim 11, the claim is rejected for the same reasons as claim 10 above. In addition, Duffy, as previously modified with Lai and Jing, discloses wherein the liked one or more documents is a set of liked documents, wherein the disliked one or more documents is a set of disliked documents, wherein the cluster that corresponds to the selected grouping is a selected cluster, and wherein the method further comprises identifying, for dynamic presentation to the user, a subsequent document from the selected cluster in dependence on the set of liked documents and the set of disliked documents (Duffy, [0084]; [0085] [00101]; [00102]; [00104], I.e. relative user feedback can be received for multiple of each displayed document to indicate whether the user likes and wants to see more like the document and also to see those less like a current result, i.e. dislikes. Based on the user interaction, subsequent documents in the iterative discriminative process corresponding to the clusters selected and identified by the representative document in the discriminating set of results will be displayed based on the user indication of like or dislike.).

As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, Duffy, as previously modified with Lai and Jing, discloses choosing the subsequent document by:
determining a score for each candidate document of the selected cluster in dependence on (i) a distance of the candidate document to each document of the set of liked documents and a weighting factor for liked documents and (ii) a distance of the candidate document to each document of the set of disliked documents and a weighting factor for disliked documents ([0085]; [00101]; [00104]; [00121], A user can select a plurality of documents and provide feedback to like or dislike (e.g. via selection and non-selection), and corresponding different constraints can be created. The feedback is used with a weighted combination of documents in the catalog on distance to identify a next set of discriminating results in the iterative query process. The catalog being a group consisting of a lowest scoring and a highest scoring inherently.); and
identifying the subsequent document as a member of the group consisting of the candidate document having the lowest score and the candidate document having the highest score ([0085]; [00101]; [00104]; [00121], A user can select a plurality of documents and provide feedback to like or dislike (e.g. via selection and non-selection), and corresponding different constraints can be created. The feedback is used with a weighted combination of documents in the catalog on distance to identify a next set of discriminating results in the iterative query process. The catalog being a group consisting of a lowest scoring and a highest scoring inherently.).

As to claim 14, the claim is rejected for the same reasons as claim 1 above. In addition, Duffy, as previously modified with Lai and Jing, discloses wherein the Mk representative documents of the k'th cluster are selected as Mk closest documents to a centroid of the k'th cluster (Duffy, [0087]; Lai, Pg. 765, Left Col. Lines 23-25, Right Col. Lines 51-63; Pg. 766, Left Col. Lines 1-6, Cluster centers are determined as medoids and are the representative documents as previously set forth in claim 1.).  

As to claim 15, the claim is rejected for the same reasons as claim 1 above. In addition, Duffy, as previously modified with Lai and Jing, discloses wherein the Mk representative documents of the k'th cluster are selected randomly from the k'th cluster (Duffy, [0092], See also incorporated by reference document “k-medoids” Pg. 1, step 1. “Initialize: randomly select (without replacement) k of then data points as the medoids”. Thus, random selection of the initial Mk documents is known and incorporated into Duffy.).  

As to claim 16, the claim is rejected for the same reasons as claim 1 above. In addition, Duffy, as previously modified with Lai and Jing, discloses wherein the representative selection step comprises:
repeating the clustering step on the k'th cluster to obtain Mk sub-clusters (; Pg. 767, Right Col. Lines 11-17; Pg. 769, Right Col. Lines 10-19 and 36-49, Segmented data clusters are formed resulting in adjusted decision boundaries and requiring data points (documents) to be redistributed among the boundaries and re-clustered using k-medoid clustering until convergence is reached. “The process repeats until the location of decision boundaries is converged”, thus repeating the clustering step.);
locating a medoid document for each of the Mk sub-clusters (Pg. 767, Right Col. Lines 11-17; Pg. 769, Right Col. Lines 10-19 and 36-49, Segmented data clusters are formed resulting in adjusted decision boundaries and requiring data points (documents) to be redistributed among the boundaries and re-clustered using k-medoid clustering until convergence is reached. Thus each iteration requires locating a medoid for each new cluster as part of the k-medoid clustering performed in each iteration.); and
k representative documents the medoid documents located for each of the Mk sub-clusters (Duffy, [0087], Lai, Pg. 770, Right Col. Lines 8-12; Pg. 773, Right Col. Lines 3-6 and 19-22, As previously combined the variance enhanced k-medoid clustering of Lai is used by Duffy. Thus, based on the combination, the result of the clustering involves subclustering of Lai as disclosed. This result, as part of the determined k-medoid clusters, is thus used by Duffy which selects the Mk representative documents from each cluster, which includes each subcluster. Additionally, Lai’s resulting k-medoid clustering also identifies the M-k documents from each cluster, and thus from each subcluster as those are part of the clusters determined. The medoid of each data cluster is selected as the representative image for its cluster.).  
The reasons and motivations for combining the teachings of Duffy, Lai, and Jing, are the same as previously set forth with respect to claim 1 above.

As to claim 18, Duffy discloses a system including one or more processors coupled to memory, the memory loaded with computer instructions to perform user identification of a desired document, the instructions, when executed on the processors, implement actions comprising (Fig. 9; [0035]):
providing, accessibly to a computer system, a database identifying (i) a catalog of documents in an embedding space and (ii) a distance between each pair of the documents in the embedding space, the distance corresponding to a predetermined measure of dissimilarity between the pair of documents (Abstract; [00207], Lines 6-10);
([0087]; [00211]);
a medoid locating step of locating a medoid document for each of the clusters ([0087]; [00212], Mediods are located as part of k-mediods clustering.);
adjusting a boundary of each of the clusters in dependence on the located medoid document of the respective cluster ([0087], An inherent part of k-medoids clustering is adjusting and determining the boundaries of clusters for each medoid located. As part of the algorithm, medoids are first set (i.e. initially adjusted) to determine initial clusters and changed to determine the lowest cost, and in doing so further adjusts the boundaries of the clusters based on the changed medoids when doing so. See for support incorporated by reference document by both Duffy and Instant Application (“k-Medoids,” Wikipedia, http://en.wikipedia.org/wiki/K-means clustering [obtained from US Patent Application No. 14/494,364 IDS filed 04/29/2015], accessed 29 April 2015, 7 pages), hereinafter k-Medoids, Pg. 2, step 1, Fig. 1.2 and Pg. 4, step 2, Fig. 1.3, where the boundaries for clusters c1 and O’ have been adjusted based on identified medoids as part of the k-medoid algorithm.; See also evidence of boundary adjustment on medoid in conventional k-medoid clustering in (Lai));
a representative selection step of selecting Mk>1 representative documents from each k'th one of the clusters ([0087]).
a cluster presentation step of identifying for dynamic display toward the user, K groupings of documents, wherein each of the groupings identifies the selected Mk representative documents of a corresponding one of the clusters ([0084]; [0087], A set of discriminating results is presented toward the user. The set of discriminating results can be formed by selecting, and thus presenting, the medoid of each cluster resulting from k-medoid clustering. Thus, by presenting the representative documents of each cluster, K groupings of documents are presented identifying the representative documents since those are what are shown.).
Although Duffy inherently discloses adjusting a boundary of each of the clusters in dependence on the located medoid document of the respective cluster; Lai also discloses 
a clustering step of a computer system forming K>1 clusters of documents of the documents in the embedding space, such that each document of the catalog is included in a cluster of the K clusters (Pg. 764, Right Col. Lines 58-61; Pg. 765, Left Col Lines 1-17, Right Col. Lines 45-63; Pg. 766, Left Col. Lines 1-6, As part of the standard k-medoid clustering technique, each document, e.g. a picture in Lai, is represented as a data point p in the data set P, and each are assigned to a cluster via the iterative k-medoid clustering technique.);
a medoid locating step of locating a medoid document for each of the clusters (Pg. 765, Right Col. Lines 59-63; Pg. 766 Left Col. Lines 1-4, the mediod among the data points in the same cluster is computed, i.e. located.);
adjusting a boundary of each of the clusters in dependence on the located medoid document of the respective cluster (Pg. 765, Left Col. Lines 6-8; Pg. 769, Right Col. Lines 36-49; Pg. 770, Left Col. Lines 1-33, The decision boundaries of each cluster is determined and adjusted over iterations.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Duffy with the teachings of (Abstract), and to further modify the user interface of Lai to display the representative documents of Duffy in clusters as done in Lai. Since both references utilize k-medoid clustering to generate clusters of documents, substituting the variance enhanced k-medoid clustering of Lai would achieve the expected result of generating clusters to be used by Duffy without undue experimentation and with a reasonable expectation of success. Furthermore, motivations for doing so would have been to improve on conventional k-medoid clustering of Duffy by automatically generating the clusters instead of pre-assigning a set number of required clusters as traditionally done (Lai, Pg. 766, Left Col. Lines) while also improving cluster boundaries by taking into consideration variance values (Lai, Pg. 766, Right Col. Lines 29-36), and also to improve user identification of presented images by allowing the user to see representative images along with the clusters they correspond to (Lai, Pg. 770, Right Col. Lines 8-12; Pg. 773, Right Col. Lines 1-22) to better ensure the user can select a discriminating subset of results meeting their needs (Duffy, [0084], Lines 4-6; [0087], Lines 1-4).
Duffy, as previously modified with Lai, does not specifically a document presentation step of, in response to user selection of one of the groupings, identifying, for dynamic display toward the user, a predetermined number Pk>O of documents of the cluster which corresponds to the selected grouping.
Although Duffy does disclose a document presentation step of, in response to user selection of one of the groupings, identifying, for dynamic display toward the user, more documents like the one selected (Duffy, [0084]; [0101]).
(Figs. 5-6 and 11; Col. 5, Line 64-Col. 6, Line 19); and
 a document presentation step of, in response to user selection of one of the groupings, identifying, for dynamic display toward the user, a predetermined number Pk>0 of documents of the cluster which corresponds to the selected grouping (Figs. 5, 6, and 15; Col. 4, Lines 4-14; Col. 5, Line 64-Col. 6, Line 19; User selection of a cluster can result in generation of a thumbnail list displaying a predetermined number of selectable documents from the cluster, e.g. 30 highest relevant images.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Duffy, as previously modified with Lai, with the teachings of Jing by modifying Duffy such that a user presented the K groupings in Duffy can at least optionally select, e.g. via right-click lick Jing, the cluster to view and optionally select a predetermined number of top documents in the cluster corresponding to the selected representative cluster document presented in Duffy. The motivation for doing so would have been to improve the search results of Duffy by enable the user to better refine the results of Duffy to have more like a given result in a specific cluster to improve the relevance feedback provided by the user and used by the system of Duffy by enabling a user of Duffy to get a better understanding of the documents in each cluster of Duffy (Jing, Col. 3, Lines 65-67; Duffy, [0084]; [00101]; [00102]).

As to claim 19, Duffy discloses a non-transitory computer readable storage medium impressed with computer program instructions to perform user identification of a desired document, the instructions, when executed on a processor, implement a method comprising (Fig. 9; [0035]; [00205]):
a clustering step of a computer system forming K>1 clusters of documents of the documents in the embedding space, such that each document of the catalog is included in a cluster of the K clusters ([0087]; [00211]);
a medoid locating step of locating a medoid document for each of the clusters ([0087]; [00212], Mediods are located as part of k-mediods clustering.);
adjusting a boundary of each of the clusters in dependence on the located medoid document of the respective cluster ([0087], An inherent part of k-medoids clustering is adjusting and determining the boundaries of clusters for each medoid located. As part of the algorithm, medoids are first set (i.e. initially adjusted) to determine initial clusters and changed to determine the lowest cost, and in doing so further adjusts the boundaries of the clusters based on the changed medoids when doing so. See for support incorporated by reference document by both Duffy and Instant Application (“k-Medoids,” Wikipedia, http://en.wikipedia.org/wiki/K-means clustering [obtained from US Patent Application No. 14/494,364 IDS filed 04/29/2015], accessed 29 April 2015, 7 pages), hereinafter k-Medoids, Pg. 2, step 1, Fig. 1.2 and Pg. 4, step 2, Fig. 1.3, where the boundaries for clusters c1 and O’ have been adjusted based on identified medoids as part of the k-medoid algorithm.; See also evidence of boundary adjustment on medoid in conventional k-medoid clustering in (Lai));
k>1 representative documents from each k'th one of the clusters ([0087]).
a cluster presentation step of identifying for dynamic display toward the user, K groupings of documents, wherein each of the groupings identifies the selected Mk representative documents of a corresponding one of the clusters ([0084]; [0087], A set of discriminating results is presented toward the user. The set of discriminating results can be formed by selecting, and thus presenting, the medoid of each cluster resulting from k-medoid clustering. Thus, by presenting the representative documents of each cluster, K groupings of documents are presented identifying the representative documents since those are what are shown.).
Although Duffy inherently discloses adjusting a boundary of each of the clusters in dependence on the located medoid document of the respective cluster; Lai also discloses 
a clustering step of a computer system forming K>1 clusters of documents of the documents in the embedding space, such that each document of the catalog is included in a cluster of the K clusters (Pg. 764, Right Col. Lines 58-61; Pg. 765, Left Col Lines 1-17, Right Col. Lines 45-63; Pg. 766, Left Col. Lines 1-6, As part of the standard k-medoid clustering technique, each document, e.g. a picture in Lai, is represented as a data point p in the data set P, and each are assigned to a cluster via the iterative k-medoid clustering technique.);
a medoid locating step of locating a medoid document for each of the clusters (Pg. 765, Right Col. Lines 59-63; Pg. 766 Left Col. Lines 1-4, the mediod among the data points in the same cluster is computed, i.e. located.);
(Pg. 765, Left Col. Lines 6-8; Pg. 769, Right Col. Lines 36-49; Pg. 770, Left Col. Lines 1-33, The decision boundaries of each cluster is determined and adjusted over iterations.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Duffy with the teachings of Lai by modifying Duffy such that the k-medoid clustering performed by Duffy is substituted with the variance enhanced k-medoid clustering described by Lai (Abstract), and to further modify the user interface of Lai to display the representative documents of Duffy in clusters as done in Lai. Since both references utilize k-medoid clustering to generate clusters of documents, substituting the variance enhanced k-medoid clustering of Lai would achieve the expected result of generating clusters to be used by Duffy without undue experimentation and with a reasonable expectation of success. Furthermore, motivations for doing so would have been to improve on conventional k-medoid clustering of Duffy by automatically generating the clusters instead of pre-assigning a set number of required clusters as traditionally done (Lai, Pg. 766, Left Col. Lines) while also improving cluster boundaries by taking into consideration variance values (Lai, Pg. 766, Right Col. Lines 29-36), and also to improve user identification of presented images by allowing the user to see representative images along with the clusters they correspond to (Lai, Pg. 770, Right Col. Lines 8-12; Pg. 773, Right Col. Lines 1-22) to better ensure the user can select a discriminating subset of results meeting their needs (Duffy, [0084], Lines 4-6; [0087], Lines 1-4).

Although Duffy does disclose a document presentation step of, in response to user selection of one of the groupings, identifying, for dynamic display toward the user, more documents like the one selected (Duffy, [0084]; [0101]).
However, Jing discloses a cluster presentation step of identifying for dynamic display toward the user, K groupings of documents, wherein each of the groupings identifies selected representative documents of a corresponding one of the clusters (Figs. 5-6 and 11; Col. 5, Line 64-Col. 6, Line 19); and
 a document presentation step of, in response to user selection of one of the groupings, identifying, for dynamic display toward the user, a predetermined number Pk>0 of documents of the cluster which corresponds to the selected grouping (Figs. 5, 6, and 15; Col. 4, Lines 4-14; Col. 5, Line 64-Col. 6, Line 19; User selection of a cluster can result in generation of a thumbnail list displaying a predetermined number of selectable documents from the cluster, e.g. 30 highest relevant images.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Duffy, as previously modified with Lai, with the teachings of Jing by modifying Duffy such that a user presented the K groupings in Duffy can at least optionally select, e.g. via right-click lick Jing, the cluster to view and optionally select a predetermined number of top documents in the cluster corresponding (Jing, Col. 3, Lines 65-67; Duffy, [0084]; [00101]; [00102]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy, Lai, and Jing as applied above, and further in view of Gangwani (US 2015/0220647 A1).

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Duffy, as previously modified with Lai and Jing, does not disclose wherein for each cluster k, Mk is determined in dependence on a size of a display on which the Pk documents are identified for dynamic display toward the user.
However, Gangwani discloses wherein for each cluster k, Mk is determined in dependence on a size of a display on which the Pk documents are identified for dynamic display toward the user ([0052], Lines 27-32; [0066]; The number of clusters and documents displayed in each cluster, i.e. Mk ---representative documents, is determined based on the display size.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Duffy, as previously modified with Lai and Jing, with the teachings of Gangwani by further modifying the display of Duffy to retrieve and display the Mk documents based at least in part on the display size available like (Gangwani, [0052], Lines 27-32).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy, Lai, and Jing as applied above, and further in view of Vaithyanathan et al. (US 5,819,258), hereinafter Vaithyanathan.

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Duffy, as previously modified with Lai and Jing, discloses a sub-clustering step (Lai, Pg. 767, Right Col. Lines 10-18) including:
dividing a particular cluster into L>1 new clusters which collectively include all the documents of the particular cluster, leaving K+L-1 clusters (Lai, Pg. 768, Fig. 7, Right Col. Lines 38-45; Pg. 769, Fig. 8, Left Col. Lines 16-63, Right Col. Lines 1-4, A cluster is segmented, i.e. divided, into sub-clusters/side-clusters instead of retaining the original cluster. Thus each L sub-cluster is formed from an original set of K clusters, Adding L to K, but the original being now the new L means the original is no longer counted and thus subtracted in the total, thus K (original total)+L(new)-1(original that formed L new)); and
locating a medoid document for each of the new clusters (Lai, Pg. 767, Right Col. Lines 11-17; Pg. 769, Right Col. Lines 10-19 and 36-49, Segmented data clusters are formed resulting in adjusted decision boundaries and requiring data points (documents) to be redistributed among the boundaries and re-cluster using k-medoid clustering until convergence is reached. Thus each iteration requires locating a medoid for each new cluster as part of the k-medoid clustering performed in each iteration.).
Duffy, as previously modified with Lai and Jing, does not specifically disclose the sub-clustering step includes:
determining that a particular one of the clusters contains more than a predetermined threshold number of documents. 
However, Vaithyanathan discloses determining that a particular one of the clusters contains more than a predetermined threshold number of documents (Fig. 3; Col. 10, Lines 60-66, A check is made to see if the number of documents in a cluster exceeds a threshold, and the cluster divided into subcluster(s) if so.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Duffy, as previously modified with Lai and Jing, with the teachings of Vaithyanathan by further modifying Duffy such that the decision to form sub-clusters in Duffy (i.e. as brought in by the enhanced k-medoid clustering of Lai) is initiation based on determining that a particular one of the clusters contains more than a predetermined threshold number of documents as disclosed by Vaithyanathan. The motivation for doing so would have been to reduce computation time of queries by processing against smaller subsets of documents for each subcluster and allowing the data associated with each sub-cluster to become more closely connected to the document content. (Vaithyanathan, Col. 6, Lines 35-38; Col. 11, Lines 6-15).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy, Lai, and Jing as applied above, and further in view of Saito et al. (US 2009/0216692 A1), hereinafter Saito.

As to claim 9, the claim is rejected for the same reasons as claim 1 above. In addition, Duffy, as previously modified with Lai and Jing, does not disclose a cluster merging step of:
determining that a particular one of the clusters contains fewer than a predetermined threshold number of documents;
merging the particular cluster with another one of the clusters to form a merged cluster and leaving K-1 clusters; and
locating a medoid document for the merged cluster.
However, Saito discloses a cluster merging step of:
determining that a particular one of the clusters contains fewer than a predetermined threshold number of documents ([0015]; [0196]-[0197], A cluster is merged into another if there are too few items therein.);
merging the particular cluster with another one of the clusters to form a merged cluster and leaving K-1 clusters (Figs 17 and 20; [0189]; [0190]; [0191], When two clusters are merged, the small cluster to be merged is lost into the larger cluster, thus leaving K-1 clusters.).
Saito does not disclose locating a medoid document for the merged cluster.
However, Saito does disclose the clustering can be done via a variety of clustering algorithms, including k-means ([0127]; [0218]). Additionally, both Duffy and Lai disclose that k-means and k-medoid are similar clustering algorithms to be readily substituted for each other without undue experimentation (Duffy, [0087]; Lai, Pg. 765, Right Col. Lines 34-37).
(Saito, [0164]). Furthermore, by modifying Duffy to merge clusters, it would have been obvious to said person having ordinary skill in the art to locate the medoid document of the merged cluster so as to properly maintain k-medoid clustering of Duffy, i.e. as is done in the iterative process when any new clusters are formed, which a merged cluster would be (Duffy, [0087] (see “k-medoids” Pg. 1 algorithm of repeating steps 2-4); Lai, Pg. 765, Right Col. Line 57-Pg. 766 Left Col. Line 19; Pg. 766 Right Col. Lines 6-21; Pg. 770, Fig. 10, K-medoid clustering is repeated by locating different medoids and re-determining similarity distances until a best medoid is found for each cluster.). Since k-means and k-medoid of Saito and Duffy, respectively, are readily interchanged, it would have been obvious to incorporate the merging of k-means clusters of Saito into k-medoid clusters of Duffy without undue experimentation and a reasonable expectation of success.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy in view of Jing.

As to claim 17, Duffy discloses a method of implementing a graphical user interface to collect information from a user, the method comprising:
dynamically displaying, by the graphical user interface, K >1 groupings of M>1 documents ([0084]; [0087], A set of discriminating results is presented toward the user. The set of discriminating results can be formed by selecting, and thus presenting, the medoid of each cluster resulting from k-medoid clustering. Thus, by presenting the representative documents of each cluster, K groupings of documents are presented identifying the representative documents since those are what are shown.) from a catalog of documents in an embedding space (Abstract; [00207], Lines 6-10), 
wherein the catalog of documents is from a database, a distance between each pair of the documents in the embedding space corresponding to a predetermined measure of dissimilarity between the pair of documents (Abstract; [00207], Lines 6-10), and 
wherein the K groupings are formed using K-medoid clustering analysis ([0087]; [00212], Mediods are located as part of k-mediods clustering.);
receiving a user selection of one grouping of the K groupings ([0084]; [0101]; [0102], A user is provided a set of documents forming the discriminating set of results. Since each represents a cluster/grouping, then selection of one is selection of a grouping.);
[[Pk]] documents indicating a like or a dislike ([0084]; [00101]; [00102]; [00164]; [00165], I.e. relative user feedback can be received for each displayed document to indicate whether the user likes and wants to see more like the document and also to see those less like a current result, i.e. dislikes.); and
dynamically displaying, by the graphical user interface, a user feedback related document in dependence on the received user feedback, wherein the user feedback related document is identified from the cluster which corresponds to the selected grouping in dependence on a distance of the user feedback related document from the one of the [[Pk]] documents for which the user feedback was received ([0084]; [00103]; [00164]; [00166], In response to the user feedback, a new set of related documents is identified based on distance to the selected and displayed for the user to select for further query refinement iterations.).
Duffy does not specifically disclose dynamically displaying, by the graphical user interface, a predetermined number P>0 documents of the cluster which corresponds to the selected grouping;
receiving user feedback with respect to one of the Pk documents indicating a like or a dislike [emphasis added]; and 
accordingly, that the dynamically displaying is dependent from the one of the Pk documents [emphasis added].
However, Jing discloses receiving a user selection of one grouping of the K groupings (Figs. 5-6 and 11; Col. 5, Line 64-Col. 6, Line 19); and 
dynamically displaying, by the graphical user interface, a predetermined number P>0 documents of the cluster which corresponds to the selected grouping (Figs. 5, 6, and 15; Col. 4, Lines 4-14; Col. 5, Line 64-Col. 6, Line 19; User selection of a cluster can result in generation of a thumbnail list displaying a predetermined number of selectable documents from the cluster, e.g. 30 highest relevant images.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Duffy with the teachings of Jing by modifying Duffy such that a user presented the K groupings in Duffy can at least optionally select, e.g. via right-click in Jing, the cluster to view and optionally select a predetermined number of top documents in the cluster corresponding to the selected representative cluster document presented in Duffy. In making the obvious modification, and also since the dynamically displayed Pk documents of Jing are selectable (Col. 4, Lines 16-22) it would have been obvious to said artisan that the resulting displayed Pk documents would be displayed to the user for user feedback in Duffy to enable the query refinement of Duffy, and thus render obvious feedback with respect to the Pk documents, i.e. “receiving user feedback with respect to one of the Pk documents indicating a like or a dislike; and dynamically displaying, by the graphical user interface, a user feedback related document in dependence on the received user feedback, wherein the user feedback related document is identified from the cluster which corresponds to the selected grouping in dependence on a distance of the user feedback related document from the one of the Pk documents for which the user feedback was received” [emphasis added]. The motivation for doing so would have been to improve the search results of Duffy by enable the user to better refine the results of Duffy to have more like a given result in a specific cluster to improve the relevance feedback provided by the user and (Jing, Col. 3, Lines 65-67; Duffy, [0084]; [00101]; [00102]).
Additionally, while the prior art discloses “wherein the catalog of documents is from a database, a distance between each pair of the documents in the embedding space corresponding to a predetermined measure of dissimilarity between the pair of documents” merely recite data stored. The method does not necessarily use the specific recited features, e.g. accessing the database or using the distance information stored therein. The method only recites displaying groupings of documents which does not necessarily require generating the groupings from this information. E.g. the groupings can be pre-generated, retrieved, and displayed. As such this feature is directed to non-functional descriptive material and does not carry patentable weight. See MPEP §2111.05.
Additionally, while the prior art discloses “wherein the K groupings are formed using K-medoid clustering analysis”, the method is not recited as actually forming the groupings. Rather, the claim merely states that they are formed by K-medoid clustering analysis, but not by what entity. As such, since the method is not required to perform this step, and the only requirement of the method is to display the groupings (i.e. so long as groupings are provided how they’re generated has no impact on the method steps), the step does limit the method being claimed and does not carry patentable weight. See MPEP §2111.04.



Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  As to claim 13, as disclosed in the rejections above, Duffy, as modified with Lai and Jing, discloses receiving user feedback for documents of the Pk documents identified for dynamic display toward the user, wherein the user feedback indicates whether the user likes or dislikes the documents; 
determining a score for each document of the selected cluster in dependence on (i) a distance of a candidate document of the selected cluster to each previously liked document and a weighting factor for liked documents and (ii) a distance of the candidate document of the selected cluster to each previously disliked document and a weighting factor for disliked documents; 
forming a sub-cluster of documents from the selected cluster to include N-zoom documents; and
receiving user feedback with respect to whether the user likes or dislikes one of the documents of the sub-cluster.
When combined with the other limitations of the claim, the prior art does not disclose or render obvious the documents in the sub-cluster being a member of the group consisting of 
refocusing the sub-cluster to zoom in on a document of the sub-cluster that has been liked by the user and to zoom out from a document of the sub-cluster that has been disliked by the user
as recited in claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balabantaray et al. (Document Clustering using K-Means and K-Medoids, International Journal of Knowledge Based Computer Systems, Volume 1 Issue 1 ,2013) discloses the standard K-medoids algorithm and using it to cluster documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/             Primary Examiner, Art Unit 2167